DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupey et al. (US 2016/0034502 A1), hereinafter “Dupey”. 

As per claim 1, Dupey teaches a data analysis method comprising:
“obtain to-be-analyzed data” at [0034];
(Dupey teaches the step of obtaining a group of enterprises data)
“determining whether there is abnormal data in the to-be-analyzed data according to a first preset rule” at [0025]-[0026], [0036], [0062];
(Dupey teaches the step of generating side effect data by a match operation or a best record forming operation. The side effect data includes abnormal data such as misspelled names or address)
“searching an operation instruction corresponding to the abnormal data in a first database in response that there is abnormal data in the to-be-analyzed data” at [0038], [0049]-[0056];
(Dupey teaches the quality detection system 140 selects a set of data quality detection rules (i.e., “operation instruction”) based on the data fields within the side effect data. For example, if the “Country” column in a side effect data set includes only the value “USA” and the “Address Type” column includes only “Residential Postal Addresses”, then syntax rules governing residential postal addresses in the United States are selected)
“executing the operation instruction and outputting an execution result of the operation instruction, the first database storing correspondences between the abnormal data and the operation instruction” at [0039]-[0040], [0049]-[0056];
(Dupey teaches the data quality detection system 140 then examines the side effect data in accordance with the selected data detection rules. For example, the data quality detection system 140 scans a spreadsheet containing U.S. postal addresses 
“determining an abnormal cause of the abnormal data according to the execution result” at [0040]-[0041], [0070];
(Dupey teaches the data quality detection system identifies candidate data quality problem and presents candidate solutions to the identified problems)
“determining whether the abnormal cause belong to human factor” at [0041];
(Dupey teaches the data quality detection system 140 identifies several address entries as also including person’s name, which indicates the abnormal (i.e., person’s name is in the address fields) caused by human factor (e.g., a human mistakenly inputs name into address fields)) 
“sending a prompt message in response that the abnormal cause belongs to the human factors” at [0041]-[0045], [0072]-[0073];
(Dupey teaches the data quality detection system 140 provides, to a user 150, a program for removing the person’s names form these address entries”)
“receiving an improvement plan” at [0041]-[0045], [0072]-[0073];
(Dupey teaches the user 150 reviews the proposed solution and adopts a proposed solution, or takes actions in addition to or in place of the proposed solutions (i.e., “improvement plan”))
“processing the abnormal data according to the improvement plan” at [0041]-[0045], [0072]-[0073].
(Dupey teaches in accordance with user’s action, the data quality detection system 140 corrects one or more candidate data quality problems, such as executing additional data scripts to remove names from address entries, or rerun of one or more data processing operations that generated the side effect data in the first place, so as to verify that the quality problems have been fixed)
“storing the processed abnormal data in a second database according to a preset rule” at [0024].
(Dupey teaches the best record module 126 generates best records based on cleaned and matched data. These best records are then used to derive business intelligence and strategy using a data analytic tool)

As per claim 2, Dupey teaches the method of claim 1, further comprising “storing the to-be-analyzed data in a second database according to a second preset rule in response that there is no abnormal data in the to-be-analyzed data” at [0024].

As per claim 4, Dupey teaches the method of claim 1, further comprising “generating a remark message in response that the abnormal cause does not belong to the human factors; adding the remark message to the abnormal data; storing the added 

As per claim 5, Dupey teaches the method of claim 4, further comprising “storing the to-be-analyze data in a third database, wherein the third database stores the to-be-analyzed data in a distributed storage manner” at [0018]-[0023], [0068].

As per claim 6, Dupey teaches the method of claim 5, after obtaining the to-be-analyzed data, further comprising “performing a data cleaning processing on the to-be-analyzed data, comprising: adjusting a data format and/or deleting invalid data; wherein the determining whether there is abnormal data in the to-be-analyzed data according to the first preset rule comprises: determining whether there is abnormal data in the to-be-analyzed data after performing the data cleaning processing, according to the first preset rule” at [0024].

As per claim 7, Dupey teaches the method of claim 6, after obtaining the to-be-analyzed data, and before determining whether there is abnormal data in the to-be-analyzed data according to the first preset rule further comprising: determining a type of the to-be-analyzed data; searching a first preset rule corresponding to the type of the to-be-analyzed data in the first database” at [0022]-[0024].

Claims 8-9, 11-16, 18-20 recite similar limitations as in claims 1-2, 4-7 and are therefore rejected by the same reasons.
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that Dupey does not teach “determining whether the abnormal cause belong to human factor, sending a prompt message in response that the abnormal cause belongs to the human factors, receiving an improvement plan, processing the abnormal data according to the improvement plan; storing the processed abnormal data in a second database according to a preset rule” as claimed. On the contrary, Dupey teaches at [0041] the data quality detection system 140 identifies several address entries as also including person’s name, which indicates the abnormal (i.e., person’s name is in the address fields) caused by human factor (e.g., a human mistakenly inputs name into address fields. Dupey also teaches the data quality detection system 140 provides, to a user 150, a program for removing the person’s names form these address entries”. Dupey also teaches at [0043] that the user 150 reviews the proposed solution and adopts a proposed solution, or takes actions in addition to or in place of the proposed solutions (i.e., “improvement plan”). Dupey also teaches in accordance with user’s action, the data quality detection system 140 corrects one or more candidate data quality problems, such as executing additional data scripts to remove names from address entries, or rerun of one or more data processing operations that generated the side effect data in the first place, so as to verify that the quality problems have been fixed. Dupey also teaches at [0024] the best record module 126 generates best records based on cleaned and matched data, wherein these best 
	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 17, 2021